Citation Nr: 9922847	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  99-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected low back strain.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1994, including service in the Persian Gulf.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine, which granted service connection for low back strain 
and assigned a 10 percent evaluation, effective April 28, 
1998.  The veteran timely appealed this determination to the 
Board.

Because the veteran has disagreed with the initial rating 
assigned for her low back strain, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


REMAND

In her Substantive Appeal, dated in June 1999 and received at 
the RO that same month, the veteran requested a hearing 
before a Member of the Board at the local VA office.  To 
date, however, the veteran has not been afforded the 
opportunity to appear at any hearing before a Member of the 
Board, and the claims file does not reflect that she has 
withdrawn her request for such a hearing.  Accordingly, this 
case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that she no longer desires a BVA 
hearing, such hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
applicable procedures.  

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


